Title: Thomas Jefferson to Thomas Cooper, 23 September 1817
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        
                            Dear Sir
                            Monticello
Sep. 23. 17.
                        
                        I recieved yesterday evening your’s of the 15 16th inst. by which I percieve mine of the 1st had not then reached you. but you would certainly recieve it very soon after that date, and the two have such bearings on one another, that it strengthens the hope you will find it expedient to come on here as I proposed to you. on a view of all circumstances you will be enabled here to make up your mind on the subject of your letter. as I may daily expect an answer to mine, and to know whether we may expect to see you, I defer saying any thing further on the subject till then. should you have determined to come on immediately, you will on the 6th prox. see all the visitors together. I salute you in the mean time with friendship and respect.
                        Th: Jefferson
                    
                    
                        P.S. you will find mr Correa & Mr Walsh here
                    
                